HILL, Circuit Judge,
concurring:
Were we writing on the proverbial clean slate, I should be in serious doubt that the failure of the insured, DeWitt, to have performed its contracted work properly constituted an occurrence under the commercial liability policies. It seems to me that this goes far towards substituting general liability coverage for a performance guarantee underwritten by an insurance company.
However, evaluation of such doubt is not necessary in this case. We are dealing with a state law case, and the Yakima Cement Products Co. case, cited in the opinion, is a clear statement by the highest court of the state that, in Washington, such a failure is an occurrence. I, therefore, concur.